•Mr. Justice Bailey
delivered the opinion of the court:
Appellant, who was plaintiff below, became involved in litigation in the county court concerning certain property alleged to belong to the estate and said to be wrongfully withheld by defendant.
In the county court judgment went against appellant and he appealed to the district court. After the appeal was taken defendant moved, “to dismiss this case because it was improperly appealed. ” This *350motion was sustained, the action dismissed and plaintiff prosecutes this appeal.
There is nothing in the motion nor in the court. proceedings to show wherein the case was improperly appealed.
Section 3, p. 109 of the Session Laws of 1891, in-force at the time this appeal was taken, provides for appeals to the district court in such cases, and an inspection of the record as reproduced in the abstract shows that the statutory provisions concerning appeals was complied with. Consequently, we conclude that the appeal was not improperly taken.
Therefore, the judgment will be reversed and the cause remanded to the district court for further proceedings.
n 7 Reversed.
Chief Justice Gabbert and Mr. Justice Goddard concur.